ON MOTION FOR PERMISSION TO APPEAR AND FILE BRIEF AS AMICUS CURIAE
SMITH, Justice.
This case was decided on January 20, 1969, 219 So.2d 665. Under Rule 14, (Miss. Sup.Ct. Rules) appellants had fifteen days within which to file a petition for rehearing, with supporting brief, the petition and brief not to exceed in the aggregate twenty-five pages. On the fifteenth day such a petition and brief were filed. Ten days later, or twenty-five days after the case was decided, R. B. Deen, Jr., a member of the Lauderdale County Bar, filed a petition asking to be given leave and time to file an additional brief as amicus curiae.
Appellant is represented by very able counsel who have filed an excellent and exhaustive brief in support of their petition for rehearing. We have concluded that the questions raised by the petition for rehearing have been fully and ably explored and briefed by counsel for appellant and that the application to file an additional brief as amicus curiae, made ten days after the time had expired for filing briefs under Rule 14, supra, should be and it is denied.
All Justices concur.